Citation Nr: 0934889	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to July 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he contracted hepatitis C as the 
result of treatment at the Clarksburg, West Virginia, VA 
treatment center.  Specifically, he points out that that this 
is the only facility where he has been treated for health 
problems for many years.  He testified at a January 2008 
personal hearing at the RO that several weeks prior to being 
diagnosed with hepatitis C, he was having blood work done for 
the lab.  An older lady took him to a back room instead of 
the one out front where this was usually accomplished.  He 
said that she poked him with a needle 2 or 3 different times 
in different places before finally getting the blood that she 
needed.  He contends that he contracted hepatitis C at this 
time.  Presumably, the theory is that there was a dirty 
needle used to draw the blood work.

The Board observes that the VA medical records in the claims 
folder include an initial diagnosis of hepatitis C in October 
2002.  A previous report from earlier that year reflects that 
testing showed no presence of hepatitis.  In November 2002, 
the Veteran stated that his only risk factors for developing 
hepatitis C were multiple sexual partners and alcohol abuse 
and he noted drinking a beer 3 to 4 months earlier and being 
told to avoid all alcohol beverages.  Additional records 
report that he was a non-drinker.  

It is the Board's conclusion that further development is 
necessary to address the medical questions essential to 
resolving this appeal.  As there is no medical evidence of 
record addressing the question of the likely etiology of the 
Veteran's claimed hepatitis C, a medical examination with 
such an etiology opinion is necessary for proper appellate 
review of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination by an appropriate VA 
physician for the purpose of determining 
whether currently diagnosed hepatitis C 
is etiologically related to treatment at 
a VA medical facility.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After examination 
of the Veteran and review of the claims 
file, the examiner is to express an 
opinion as to:

a)  Based on a review of the claims 
folder and examination of the Veteran, 
what is the most likely cause of any 
current hepatitis C diagnosis?  In 
answering this question, please identify 
all specific risk factors which may apply 
to the Veteran.

b)  Is it at least as like as not (a 50 
percent probability or greater) that the 
Veteran incurred hepatitis C as a result 
of VA treatment, to include being stuck 
with a needle numerous times to obtain 
his blood?  Would the needle have to been 
dirty and what would be the anticipated 
time to develop hepatitis C?  In 
answering the these questions, please 
specifically address the treatment 
records indicating that hepatitis C was 
not found in February 2002 but later 
noted in November of that same year.  

c)  If hepatitis C did result from VA 
treatment, the examiner should offer an 
opinion as to whether the proximate cause 
was the result of either (i) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
facility care or medical treatment; or 
(ii) an event not reasonably foreseeable.  
A complete rationale for the opinion 
expressed should be provided.

2.  After completion of the above, the 
AMC/RO should readjudicate the claim.  If 
the claim remains denied, then the AMC/RO 
should furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC), and afford 
a reasonable opportunity for response 
before returning the record to the Board 
for further review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




